                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            ALBERT ANTHONY ARTEAGA,
                                   7                                                          Case No. 19-cv-05725-JCS
                                                             Plaintiff,
                                   8
                                                     v.                                       ORDER GRANTING IN PART AND
                                   9                                                          DENYING IN PART MOTION TO
                                            CITY OF OAKLEY, et al.,                           DISMISS
                                  10
                                                             Defendants.                      Re: Dkt. No. 15
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION
                                  14            Plaintiff Albert Arteaga brings this civil rights action against officers of the City of Oakley

                                  15   Police Department and the City of Oakley, asserting claims under 42 U.S.C. § 1983 based on

                                  16   alleged malicious prosecution in violations of the First and Fourth Amendments. Presently before

                                  17   the Court is Defendants’ Motion to Dismiss Plaintiff’s Complaint Pursuant to Fed. R. Civ. P.

                                  18   12(b)(6) (“Motion”). The Court finds that the Motion is suitable for determination without oral

                                  19   argument and therefore vacates the Motion hearing scheduled for February 7, 2020 pursuant to

                                  20   Civil Local Rule 7-1(b). The Initial Case Management Conference currently scheduled for the

                                  21   same date is continued to May 15, 2020 at 2:00 p.m. For the reasons stated below, the Motion is

                                  22   GRANTED in part and DENIED in part.1

                                  23   II.      BACKGROUND
                                  24            A.        The Complaint
                                  25            In the Complaint, Arteaga alleges that on November 9, 2017, his girlfriend called 9-1-1 to

                                  26   report a domestic dispute between herself and Arteaga’s uncle. Complaint ¶ 12. He alleges that

                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                       U.S.C. § 636(c).
                                   1   Officer Defendants Garrett Wayne and Daniel Buck (“the Officer Defendants”) were dispatched to

                                   2   his residence. Id. According to Arteaga, when he observed his uncle being subjected to excessive

                                   3   force by the officers, he said “that’s enough” and was then tased by Officer Buck, even though

                                   4   Arteaga was “not interfering, obstructing, or delaying” the officers’ official duties in any way and

                                   5   also was not disobeying any lawful command. Id. ¶ 13.

                                   6          Arteaga alleges that he was arrested on a fabricated violation of California Penal Code

                                   7   section 148(a)(1) (resisting arrest) and that he was subjected to excessive force. Id. ¶ 14, 17. He

                                   8   further alleges that he was prosecuted for violation of section 148(a)(1) based on a deliberately

                                   9   and materially false report by Officer Buck that was provided to the Contra Costa County District

                                  10   Attorney’s Office. Id. ¶ 15. According to Arteaga, Officer Buck misrepresented the facts about

                                  11   the incident “with the knowledge and purpose of causing [Arteaga] to defend himself against

                                  12   criminal charges which [Officers Wayne and Buck] knew were false and/or to protect and cover-
Northern District of California
 United States District Court




                                  13   up [Officer Buck’s] abuse of authority which included [Arteaga’s] false/wrongful arrest, false

                                  14   imprisonment, excessive force, and the violation of his rights to free speech.” Id. ¶ 15. Arteaga

                                  15   alleges that on July 19, 2019 he was acquitted of the charge of violating California Penal Code §

                                  16   148(a)(1) after a trial by jury where the jury deliberated approximately ten minutes before

                                  17   reaching its verdict. Id. ¶ 14.

                                  18          Arteaga asserts three claims based on these alleged facts. He asserts his First Claim under

                                  19   42 U.S.C. § 1983 based on alleged violations of his First and Fourth Amendment rights against the

                                  20   Officer Defendants and Does 1-20. He asserts his Second Claim under 42 U.S.C. § 1983 on the

                                  21   basis of municipal and supervisorial authority against Defendants City of Oakley Police Chief

                                  22   Chris Thorsen (“Chief Thorsen”), the City of Oakley and Does 21-30. While styled as a single

                                  23   claim, this claim asserts two distinct claims: a claim against Chief Thorsen and Does 21-30 based

                                  24   on supervisory liability (hereinafter, the “Supervisor Liability Claim”) and a claim against the City

                                  25   of Oakley under Monell v. Dep’t of Social Servs., 436 U.S. 658 (1978) (hereinafter, the “Monell

                                  26   Claim”). Arteaga’s Third Claim is a state law claim for malicious prosecution, which he asserts

                                  27   against the Officer Defendants.

                                  28          Arteaga’s Supervisor Liability Claim is set forth in Paragraph 32 of his complaint, in
                                                                                         2
                                   1   which he alleges as follows:

                                   2                  The to-be-identified supervisors, including any already-individually-
                                                      named Defendants and DOES 21-30, each permitted and failed to
                                   3                  prevent the unconstitutional acts of other Defendants and individuals
                                                      under their supervision and control, and failed to properly supervise
                                   4                  such individuals, with deliberate indifference to the rights of
                                                      PLAINTIFF. Each of these supervising Defendants either directed his
                                   5                  or her subordinates in conduct that violated PLAINTIFF’S rights, OR
                                                      set in motion a series of acts and omissions by his or her subordinates
                                   6                  that the supervisor knew or reasonably should have known would
                                                      deprive PLAINTIFF of rights, OR knew his or her subordinates were
                                   7                  engaging in acts likely to deprive PLAINTIFF of rights and failed to
                                                      act to prevent his or her subordinate from engaging in such conduct,
                                   8                  OR disregarded the consequence of a known or obvious training
                                                      deficiency that he or she must have known would cause subordinates
                                   9                  to violate PLAINTIFF’S rights, and, in fact, did cause the violation
                                                      of PLAINTIFF’S rights. (See, Ninth Circuit Model Civil Jury
                                  10                  Instruction 9.4). Furthermore, each of these supervising Defendants
                                                      is liable in their failures to intervene in their subordinates’ apparent
                                  11                  violations of PLAINTIFF’S rights.
                                  12   Complaint ¶ 32.
Northern District of California
 United States District Court




                                  13          Arteaga’s Monell Claim is based on three theories: 1) policy, custom or practice; 2) failure

                                  14   to train; and 3) ratification. The policy, custom or practice allegations are set forth in Paragraph

                                  15   33, in which Arteaga alleges that the conduct of the Officer Defendants was the result of the

                                  16   following policies, customs or practices:

                                  17                  a. Failure to supervise and/or discipline deputies for misconduct that
                                                         results in the violation of citizens’ civil rights; and/or,
                                  18                  b. “Hurt a person – charge a person,” pursuant to which if an officer
                                                         wrongly hurts, detains, or arrests a person, the officer will falsely
                                  19                     seek to secure the filing and prosecution of a false criminal charge
                                                         against the person; the officer seeks the filing and prosecution of
                                  20                     such charges with the belief that a conviction (or plea) will
                                                         prevent the person from suing for their injuries wrongfully
                                  21                     inflicted by the officer, or that the person will plea to a lesser
                                                         charge thereby severely limiting the person’s right to sue the
                                  22                     officer. Tolerating or condoning “hurt a person – charge a person”
                                                         encourages deputies to use excessive force and/or to falsely arrest
                                  23                     and criminally charge persons; and/or;
                                                      c. Using or tolerating excessive and/or unjustified force and/or false
                                  24                     arrests and false incident reporting; and/or;
                                                      d. Using or tolerating inadequate, deficient, and/or improper
                                  25                     procedures for handling, investigating, and reviewing complaints
                                                         of excessive force or deputy misconduct, including claims made
                                  26                     under California Government Code section 910 et seq.; and/or
                                                      e. Failing to institute, maintain, or effectively administer and
                                  27                     enforce proper and adequate training, supervision, policies,
                                                         protocol and procedures concerning appropriate/constitutional
                                  28                     responses to and investigation of 9-1-1 calls for service that,
                                                                                         3
                                                          among other things, do not permit and authorize the immediate
                                   1                      pointing of weapons at suspects (excessive force); and/or to
                                                          cover-up violations of constitutional rights by any or all of the
                                   2                      following:
                                   3                             i. by failing to properly investigate and/or evaluate
                                                                 complaints or incidents of excessive and unreasonable
                                   4                             force, unlawful seizures;
                                                                 ii. by ignoring and/or failing to properly and adequately
                                   5                             investigate and discipline unconstitutional or unlawful
                                                                 activity by officers; and
                                   6                             iii. by allowing, tolerating, and/or encouraging officers to:
                                                                 to not file complete and accurate reports by officers; to file
                                   7                             false reports; make false statements; and/or obstruct or
                                                                 interfere with investigations of unconstitutional or
                                   8                             unlawful conduct by officers, by withholding and/or
                                                                 concealing material information;
                                   9
                                                      f. Allowing, tolerating, and/or encouraging a “code of silence”
                                  10                     among law enforcement officers whereby an officer or member of
                                                         the department does not provide adverse information against a
                                  11                     fellow officer or member of the department;
                                                      g. Using or tolerating inadequate, deficient, and/or improper
                                  12                     procedures for handling, investigating, and reviewing complaints
Northern District of California
 United States District Court




                                                         of officer misconduct;
                                  13                  h. Allowing, encouraging and fostering a course of action by OPD’s
                                                         officers that they could use their powers of arrest and force to
                                  14                     retaliate against a citizen who was profane, verbally challenging,
                                                         insulting and/or disrespectful and/or critical of them and then
                                  15                     cover up their abuse of power by violating their duty to truthfully
                                                         report their conduct with the citizen to avoid being held
                                  16                     accountable for such abuse of authority. In the parlance used,
                                                         Defendants de facto policy and custom of punishing a citizen who
                                  17                     failed the “attitude test” encouraged, fostered, and is implemented
                                                         in the subject claims brought by PLAINTIFF; and
                                  18                  i. Failing to have and enforce necessary, appropriate, and lawful
                                                         policies, procedures, and training programs to prevent or correct
                                  19                     the unconstitutional conduct, customs, and procedures described
                                                         in this Complaint and in subparagraphs (a) through (h) above,
                                  20                     with deliberate indifference to the rights and safety of
                                                         PLAINTIFF and the public, and in the face of an obvious need for
                                  21                     such policies, procedures, and training programs.
                                  22   Id. ¶ 33.

                                  23           Arteaga’s failure-to-train allegations are set forth in Paragraph 34, in which he alleges that

                                  24   the City of Oakley “may have instituted policies or training addressing some or all of the topics

                                  25   listed [in Paragraph 33] but has, either through negligence or deliberate indifference to citizen’s

                                  26   rights, failed to properly oversee and enforce such policies and/or training.” Finally, in Paragraph

                                  27   36, Arteaga alleges that the City of Oakley is “liable for the violations of [Arteaga’s] rights by its

                                  28   final policy makers, as described above.” This may be a reference to Paragraph 33, in which
                                                                                          4
                                   1   Arteaga alleges that the unconstitutional actions and omissions of Defendants was “ratified by

                                   2   policy making officials” for the City of Oakley and/or Oakley Police Department.

                                   3          B.      The Motion
                                   4          In the Motion, Defendants argue that both the Monell Claim and the Supervisor Liability

                                   5   Claim should be dismissed for failure to state a claim under Rule 12(b)(6) because Arteaga’s

                                   6   allegations are too conclusory to state claims that are plausible on their face, as is required under

                                   7   Ashcroft v. Iqbal, 556 U.S. 679 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                   8   Motion at 1.

                                   9          With respect to Arteaga’s Monell Claim based on policy, custom or practice, Defendants

                                  10   contend Arteaga’s allegations are insufficient because he has not alleged any facts suggesting

                                  11   either that the policies he has pled are express policies that have been formally adopted by the City

                                  12   of Oakley or that there is a “‘widespread’ practice of unconstitutional conduct which is ‘so
Northern District of California
 United States District Court




                                  13   permanent and well settled as to constitute a “custom or usage.”’” Id. at 4-5 (quoting City of

                                  14   Saint Louis v. Praprotnick, 485 U.S. 112, 123 (1988) (citing Adickes v. S.H. Kress & Co., 398

                                  15   U.S. 144, 167-168 (1970)).2 With respect to the latter, Defendants quote the Ninth Circuit’s

                                  16   decision in Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996) holding that “[l]iability for an

                                  17   unconstitutional custom may not be predicated on isolated or sporadic incidents.” Id. at 4.

                                  18   Defendants argue that courts (including the undersigned) have relied on this rule in requiring

                                  19   specific allegations that there have been other similar incidents to raise a plausible inference of

                                  20   custom or usage under Monell. Id. at 4 (citing Cardenas v. Cty. of Alameda, No. C 16-05205

                                  21   WHA, 2017 WL 1650563, at *3 (N.D. Cal. May 2, 2017); Bedford v. City of Hayward, No. 3:12-

                                  22   CV-00294-JCS, 2012 WL 4901434, at *12-13 (N.D. Cal. Oct. 15, 2012)). Focusing in particular

                                  23   on Arteaga’s allegation that the City of Oakley has a custom or practice of “hurt a person – charge

                                  24   a person,” Defendants contend Arteaga’s allegations are too conclusory to state a claim because

                                  25

                                  26   2
                                         The Praprotnik pin cite provided by Defendants (p. 123) is incorrect; the language from the
                                  27   Adickes decision that is quoted above is found at page 127 of Praprotnik. The undersigned made
                                       the same error in Bedford v. City of Hayward, No. 3:12-CV-00294-JCS, 2012 WL 4901434, at
                                  28   *12 (N.D. Cal. Oct. 15, 2012). Although the undersigned regrets the error in Bedford, this mistake
                                       has no impact on the reasoning or holding of that case.
                                                                                         5
                                   1   they “only pertain to [Arteaga’s] single isolated interaction with two [Oakley Police Department

                                   2   Officers] on November 9, 2017, and make no mention of any other person being subjected to the

                                   3   unconstitutional conduct associated with the “hurt a person – charge a person” theory.” Id. at 6.

                                   4          With respect to Arteaga’s Monell claim based on ratification, Defendants argue that

                                   5   Arteaga’s allegations are insufficient because he has alleged no facts showing that any final policy

                                   6   maker made a “‘conscious, affirmative choice’ . . . to approve the subordinate’s decision.” Id. at 7

                                   7   (quoting Gillette v. Delmore, 979 F.2d 1342, 1347 (9th Cir. 1992)). It is not enough, they contend,

                                   8   to allege merely that a policy maker refused to overrule a subordinate’s completed act. Id. at 6

                                   9   (citing Christie v. Iopa, 176 F.3d 1231, 1239 (9th Cir. 1999)). To the extent Arteaga asserts that

                                  10   Chief Thorsen or any other final policy maker ratified the conduct of the Officer Defendants,

                                  11   Defendants argue that the claim fails because Arteaga has not “provide[d] any facts demonstrating

                                  12   Chief Thorsen made a ‘conscious, affirmative choice’ to ratify the alleged unconstitutional
Northern District of California
 United States District Court




                                  13   conduct.” Id. at 7 (citing Stein v. City of Piedmont, No. 16-CV-01172-JCS, 2016 WL 4269514, at

                                  14   *7 (N.D. Cal. Aug. 15, 2016)). Defendants further assert Arteaga’s allegations are so “jumbled”

                                  15   that it is not clear he is even asserting a Monell claim based on ratification. Id.

                                  16          Defendants argue that Arteaga’s Monell Claim also fails to state a claim to the extent he

                                  17   asserts it based on failure to train. Id. at 7-8. Defendants acknowledge that failure to train may

                                  18   give rise to liability on the part of a municipality where the “training deficiency is so egregious

                                  19   that it ‘amount[s] to deliberate indifference to the rights of persons with whom the police come

                                  20   into contact.’” Id. at 7 (quoting City of Canton v. Harris, 489 U.S. 378, 388 (1989)). Arteaga’s

                                  21   allegations here, however, are so conclusory as to the alleged failure to train, that he has not raised

                                  22   a plausible inference that the conduct in this case was the result of any such training deficiency,

                                  23   Defendants contend. Id.

                                  24          Finally, Defendants argue that Arteaga’s claim of Supervisor Liability must be dismissed

                                  25   because he has alleged no facts that give rise to a plausible inference that there is a “causal

                                  26   connection demonstrating a wrongful action taken by Chief Thorsen caused the alleged

                                  27   unconstitutional conduct of Officers Wayne and Buck.” Id. at 8-9 (citing Starr v. Baca, 652 F.3d

                                  28   1202, 1207 (9th Cir. 2011)). Defendants further assert that he has alleged no such conduct on the
                                                                                          6
                                   1   party of any city supervisor. Id.

                                   2           Defendants ask the Court to dismiss Arteaga’s Second Claim in its entirety and without

                                   3   leave to amend. Id. at 3, 9.

                                   4   III.    ANALYSIS
                                   5           A.    Legal Standard under Rule 12(b)(6)
                                   6           A complaint may be dismissed under Rule 12(b)(6) of the Federal Rules of Civil Procedure

                                   7   for failure to state a claim on which relief can be granted. “The purpose of a motion to dismiss

                                   8   under Rule 12(b)(6) is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz. Corp.

                                   9   Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). Generally, a plaintiff’s burden at the pleading stage

                                  10   is relatively light. Rule 8(a) of the Federal Rules of Civil Procedure states that a “pleading which

                                  11   sets forth a claim for relief . . . shall contain . . . a short and plain statement of the claim showing

                                  12   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).
Northern District of California
 United States District Court




                                  13           In ruling on a motion to dismiss under Rule 12(b)(6), the court analyzes the complaint and

                                  14   takes “all allegations of material fact as true and construe[s] them in the light most favorable to the

                                  15   non-moving party.” Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995).

                                  16   Dismissal may be based on a lack of a cognizable legal theory or on the absence of facts that

                                  17   would support a valid theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

                                  18   1990). A complaint must “contain either direct or inferential allegations respecting all the material

                                  19   elements necessary to sustain recovery under some viable legal theory.” Bell Atl. Corp. v.

                                  20   Twombly, 550 U.S. 544, 562 (2007) (citing Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101,

                                  21   1106 (7th Cir. 1984)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation

                                  22   of the elements of a cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                  23   (quoting Twombly, 550 U.S. at 555). “[C]ourts ‘are not bound to accept as true a legal conclusion

                                  24   couched as a factual allegation.’” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S.

                                  25   265, 286 (1986)). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of

                                  26   ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557)

                                  27   (alteration in original). Rather, the claim must be “‘plausible on its face,’” meaning that the

                                  28   plaintiff must plead sufficient factual allegations to “allow[] the court to draw the reasonable
                                                                                           7
                                   1   inference that the defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S.

                                   2   at 570).

                                   3          B.    Whether Monell Claim is Adequately Alleged
                                   4                1. Legal Standards Governing Monell Liability
                                   5          Under Monell, a municipality cannot be held liable for constitutional injuries inflicted by

                                   6   its employees on a theory of respondeat superior. Monell, 436 U.S. at 691. “Instead, it is when

                                   7   execution of a government’s policy or custom, whether made by its lawmakers or by those whose

                                   8   edicts or acts may fairly be said to represent official policy, inflicts the injury that the government

                                   9   as an entity is responsible under § 1983.” Id. at 694. A plaintiff seeking to establish municipal

                                  10   liability under section 1983 may do so in one of three ways: 1) the plaintiff may demonstrate that a

                                  11   municipal employee committed the alleged constitutional violation “pursuant to a formal

                                  12   governmental policy or longstanding practice or custom which constitutes the standard operating
Northern District of California
 United States District Court




                                  13   procedure of the local governmental entity;” 2) the plaintiff may demonstrate that the individual

                                  14   who committed the constitutional violation was an official with “final policy-making authority and

                                  15   that the challenged action itself thus constituted an act of official government policy;” or 3) the

                                  16   plaintiff may demonstrate that “an official with final policy-making authority ratified a

                                  17   subordinate’s unconstitutional decision or action and the basis for it.” Gillette v. Delmore, 979

                                  18   F.2d 1342, 1346 (9th Cir. 1992).

                                  19                2. Discussion
                                  20                    a. Custom or Practice Allegations
                                  21          Under § 1983, a municipality may be held liable based on an unconstitutional policy even

                                  22   where it is not an express municipal policy that has been formally adopted. In particular, the

                                  23   Supreme Court has recognized that a municipality may be held liable on the basis of an

                                  24   unconstitutional policy if the plaintiff can “prove the existence of a widespread practice that,

                                  25   although not authorized by written law or express municipal policy, is ‘so permanent and well

                                  26   settled as to constitute a “custom or usage” with the force of law.’” City of St. Louis v. Praprotnik,

                                  27   485 U.S. 112, 127 (1988) (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 167-168 (1970)).

                                  28   In order to withstand a motion to dismiss for failure to state a claim, a Monell claim must consist
                                                                                          8
                                   1   of more than mere “formulaic recitations of the existence of unlawful policies, conducts or habits.”

                                   2   Warner v. County of San Diego, No. 10–1057, 2011 WL 662993, *4 (S.D.Cal. Feb.14, 2011).

                                   3          Here, Arteaga has alleged a series of unofficial policies based on custom or practice,

                                   4   including policies of “hurt a person – charge a person,” using excessive force and encouraging a

                                   5   “code of silence.” Yet he has not alleged any specific facts that render his allegations of an

                                   6   unconstitutional custom or practice plausible. He has alleged no other similar incidents that would

                                   7   tend to support an inference that these policies were “well settled.” See Lozano v. Cty. of Santa

                                   8   Clara, No. 19-CV-02634-EMC, 2019 WL 6841215, at *18 (N.D. Cal. Dec. 16, 2019) (dismissing

                                   9   Monell claim based on custom and practice on the pleadings because the plaintiff had not alleged

                                  10   that any other person was subjected to similar treatment). Nor has he alleged any other specific

                                  11   facts that give rise to a plausible inference as to the existence of any of the customs and practices

                                  12   alleged in the Complaint. Accordingly, the Court dismisses Arteaga’s Monell Claim to the extent
Northern District of California
 United States District Court




                                  13   it is based on an alleged unconstitutional custom or practice.

                                  14                    b. Ratification Allegations
                                  15          The Supreme Court has held that “municipal liability under § 1983 attaches where . . . a

                                  16   deliberate choice to follow a course of action is made from among various alternatives by the

                                  17   official or officials responsible for establishing final policy with respect to the subject matter in

                                  18   question.” Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986). Thus, “[i]f the authorized

                                  19   policymakers approve a subordinate’s decision and the basis for it, their ratification [is] chargeable

                                  20   to the municipality . . . .” Praprotnik, 485 U.S. at 127.

                                  21          Arteaga’s allegations as to ratification are scant and entirely conclusory. He alleges on

                                  22   information and belief that the unconstitutional actions “of Defendants herein” were pursuant to

                                  23   the customs, policies and/or practices listed in Paragraph 33 or “stated in the alternative . . . were

                                  24   directed, encouraged, allowed, and/or ratified by policy making officials” for the City of Oakley

                                  25   “and/or” the Oakley Police Department. Complaint ¶ 33. Yet he alleges no specific facts that

                                  26   would give rise to a plausible inference that any official with policy-making authority made a

                                  27   “deliberate” choice or approved the basis for the unconstitutional conduct alleged by Arteaga as

                                  28   would be required to hold the City of Oakley liable on a theory of ratification. Therefore, the
                                                                                          9
                                   1   Court dismisses Arteaga’s Monell Claim to the extent it is based on a theory of ratification.

                                   2                     c. Failure to Train Allegations
                                   3          “In limited circumstances, a local government’s decision not to train certain employees

                                   4   about their legal duty to avoid violating citizens’ rights may rise to the level of an official

                                   5   government policy for purposes of § 1983.” Connick v. Thompson, 563 U.S. 51, 61 (2011).

                                   6   However, “[a] municipality’s culpability for a deprivation of rights is at its most tenuous where a

                                   7   claim turns on a failure to train.” Id. Thus, a municipality may be held liable based on a failure to

                                   8   train only where it “amount[s] to ‘deliberate indifference to the rights of persons with whom the

                                   9   [untrained employees] come into contact.’” Id. (quoting City of Canton, Ohio v. Harris, 489 U.S.

                                  10   378, 388 (1989)). The Supreme Court has explained that this high threshold for establishing

                                  11   municipal liability is consistent with its holding in Monell because “permitting cases against cities

                                  12   for their ‘failure to train’ employees to go forward under § 1983 on a lesser standard of fault
Northern District of California
 United States District Court




                                  13   would result in de facto respondeat superior liability on municipalities” and would “engage the

                                  14   federal courts in an endless exercise of second-guessing municipal employee-training programs.”

                                  15   City of Canton, 489 U.S. at 392.

                                  16          In City of Canton, the Court addressed the circumstances under which a municipality can

                                  17   be held liable under § 1983 based on inadequate training, describing the inquiry as follows:

                                  18                  In resolving the issue of a city's liability, the focus must be on
                                                      adequacy of the training program in relation to the tasks the particular
                                  19                  officers must perform. That a particular officer may be
                                                      unsatisfactorily trained will not alone suffice to fasten liability on the
                                  20                  city, for the officer's shortcomings may have resulted from factors
                                                      other than a faulty training program. See Springfield v. Kibbe, 480
                                  21                  U.S., at 268, 107 S.Ct., at 1120 (O’CONNOR, J., dissenting);
                                                      Oklahoma City v. Tuttle, supra, 471 U.S., at 821, 105 S.Ct., at 2435
                                  22                  (opinion of REHNQUIST, J.). It may be, for example, that an
                                                      otherwise sound program has occasionally been negligently
                                  23                  administered. Neither will it suffice to prove that an injury or accident
                                                      could have been avoided if an officer had had better or more training,
                                  24                  sufficient to equip him to avoid the particular injury-causing conduct.
                                                      Such a claim could be made about almost any encounter resulting in
                                  25                  injury, yet not condemn the adequacy of the program to enable
                                                      officers to respond properly to the usual and recurring situations with
                                  26                  which they must deal. And plainly, adequately trained officers
                                                      occasionally make mistakes; the fact that they do says little about the
                                  27                  training program or the legal basis for holding the city liable.
                                  28   Id. at 390-391.
                                                                                          10
                                   1          Arteaga has alleged that the City of Oakley is liable for the conduct of the Officer

                                   2   Defendants based on inadequate training but has alleged no specific facts regarding the type of

                                   3   training that was deficient, the nature of the alleged deficiencies or how the allegedly

                                   4   unconstitutional conduct of the Officer Defendants resulted from the training. Moreover, he has

                                   5   alleged that the failure to train was “through negligence or deliberate indifference.” Complaint ¶

                                   6   35. As discussed above, though, a negligent failure to train is not sufficient to establish an

                                   7   unconstitutional policy; rather, faulty training can support a Monell claim only where it rises to the

                                   8   level of deliberate indifference. In short, the allegations in Arteaga’s complaint do not give rise to

                                   9   a plausible inference that the City of Oakley can be held liable on the basis of any inadequate

                                  10   training program.

                                  11          Accordingly, the Court dismisses Arteaga’s Monell Claim to the extent it is based on

                                  12   inadequate training.
Northern District of California
 United States District Court




                                  13          C.    Whether Supervisor Liability Is Sufficiently Alleged
                                  14          Under § 1983, a supervisor can be held liable in his or her individual capacity “if there

                                  15   exists either (1) his or her personal involvement in the constitutional deprivation, or (2) a

                                  16   sufficient causal connection between the supervisor’s wrongful conduct and the constitutional

                                  17   violation.” Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989) (citation omitted). In the

                                  18   Complaint, the allegations of supervisor liability are entirely conclusory. No specific facts are

                                  19   alleged that would support a plausible inference that Chief Thorsen (or any other supervisor) was

                                  20   personally involved in the incident or that there was any causal connection between the Officer

                                  21   Defendants’ conduct and the unconstitutional conduct of any supervisor.

                                  22          Accordingly, the Court dismisses Arteaga’s Second Claim to the extent it is based on

                                  23   alleged supervisor liability.

                                  24          D.    Whether Plaintiff Should be Permitted to Amend
                                  25          “The power to grant leave to amend . . . is entrusted to the discretion of the district court,

                                  26   which ‘determines the propriety of a motion to amend by ascertaining the presence of any of four

                                  27   factors: bad faith, undue delay, prejudice to the opposing party, and/or futility.’” Serra v. Lappin,

                                  28   600 F.3d 1191, 1200 (9th Cir. 2010) (quoting William O. Gilley Enters. v. Atl. Richfield Co., 588
                                                                                         11
                                   1   F.3d 659, 669 n. 8 (9th Cir. 2009)) (internal quotation and citation omitted). The Court concludes

                                   2   that Arteaga might be able to amend his Second Claim to state a claim. Because amendment is not

                                   3   futile, he will be permitted to amend his Complaint to address the deficiencies set forth in this

                                   4   Order.

                                   5   IV.      CONCLUSION
                                   6            For the reasons stated above, the Court GRANTS in part and DENIES in part the Motion.

                                   7   Plaintiff’s Second Claim is dismissed with leave to amend. Arteaga may file an amended

                                   8   complaint within thirty (30) days of the date of this order.

                                   9            IT IS SO ORDERED.

                                  10   Dated: January 31, 2020

                                  11                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  12                                                    Chief Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         12
